DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any rejection or objection not reiterated in this Action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21 and 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,688,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to methods of treating ophthalmic diseases by administering an oligonucleotide of SEQ ID NO: 5, which is identical to instant SEQ ID NO: 1. The patent claims further recite the ophthalmic diseases include glaucoma, age-related macular degeneration and diabetic macular edema. Upon reading the patent claims, the person of ordinary skill in the art would consult the patent specification to determine suitable dosages and routes of administration and would find at column 15 that both intravenous (i.e., systemic) and topical delivery are contemplated while example 6 provides exemplary dosages that provide dose-dependent inhibition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of this claim cannot be determined because the listing of conditions treated in the preamble is unclear. For example, the conditions recited as dry AMD include “…complete or incomplete retinal pigment epithelium (RPE), and outer retinal atrophy, or geographic atrophy associated with late-stage AMD…”. It is unclear whether the phrase “and outer retinal atrophy” relates to complete or incomplete retinal pigment epithelium, if it’s a separate condition, or if the incomplete RPE is accompanied by either outer retinal atrophy or geographic atrophy. Additionally, the preamble recites indefinite language “including” and “such as”, making it unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 and 24-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaschinski et al. (WO 2014/154836, of record).
Jaschinski et al. disclose oligonucleotides consisting of 10 to 20 nucleotides, which comprises modified nucleotides such as LNA, ENA, polyalkylene oxide-, 2'-fluoro, 2'-O-methoxy and/or 2'-O-methyl modified nucleotides. Their invention further relates to pharmaceutical compositions comprising such oligonucleotides, wherein the composition or the oligonucleotide is used in a method for the prevention and/or treatment of glaucoma, macular degeneration, such as age-related macular degeneration, or diabetic macular edema.
At page 5 and in the claims Jaschinski et al. disclose a preferred oligonucleotide comprises or consists of SEQ ID NO. 5 (e.g., ASPH36: GACCAGATGCAGGA). This sequence is shown in table 1 (page 26) as comprising three LNA nucleotides at each end. At page 23 Jaschinski et al. disclose compositions of the oligonucleotide can be administered by a variety of routes, including topically and intravenously (i.e., systemically). Jaschinski et al. use ASPH36 in example 6 at concentrations of 0.625-15 M.   
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jaschinski et al. as applied to claims 18-21 and 24-34 above, and further in view of Noh et al. (Molecular Vision 2015, cited on IDS).
The teachings of Jaschinski et al. are described in the 102 rejection above. This reference does not teach combining their TGF-beta oligonucleotides with another therapy.
Noh et al. teach that inhibiting exaggerated wound healing responses, primarily mediated by human Tenon’s fibroblast (HTF) migration and proliferation, has become the major determining factor for a successful trabeculectomy, a glaucoma treatment. Anti-VEGF has showed promising results as a potential antifibrotic candidate for use concurrently in trabeculectomy. Preliminary cohort studies revealed improved bleb morphology following trabeculectomy augmented with ranibizumab. However, the effects on HTFs remain unclear. Noh et al. determined ranibizumab significantly reduces HTF viability at an intravitreal dose, but a single application of ranibizumab is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat glaucoma with a combination of the antisense oligonucleotide taught by Jaschinski et al. as useful for treating glaucoma with ranibizumab as taught by Noh et al. The person of ordinary skill in the art would have reason to do so and would expect success because Noh et al. explicitly suggests ranibizumab be combined with other treatments for trabeculectomy. The person of ordinary skill would combine ranibizumab with a TGF-2 inhibitor because Noh et al. teach this drug has no effect on TGF-2.

Response to Arguments
Applicants argue Jaschinski et al. does not differentiate between dry and wet AMD and does not provides further details on the specific forms of dry and wet AMD. This argument is not persuasive because, as applicants acknowledge, this reference also teaches methods of treating glaucoma and diabetic macular edema.
Also, the examiner notes Jaschinski et al. clearly teach treatment of AMD. Regardless of whether they specifically differentiate between wet or dry AMD, or list different ways to characterize the AMD, the person of ordinary skill would find it obvious to try the method of Jaschinski for all types of AMD.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635